ORDER
PER CURIAM.
Appellants, James E. Dagenhart, et al., appeal the judgment of the Circuit Court of St. Charles County in favor of respondent, City of St. Charles, wherein the trial court affirmed the St. Charles City Council’s denial of a demolition permit to appellants. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by competent and substantial evidence and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).